Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 16, 2015

                                       No. 04-15-00630-CR

                                       Troy Stanley STAIR,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 14-0709-CR-B
                          The Honorable William Old, Judge Presiding


                                          ORDER

        The reporter’s record was due October 23, 2015. On October 26, 2015, the court reporter
responsible for preparing the reporter’s record for this appeal filed a notification of late record,
stating that the reporter’s record has not been filed because appellant has failed to request the
record in writing. On November 12, 2015, we ordered appellant to provide written proof to this
court on or before November 23, 2015 that he had requested the court reporter to prepare the
reporter’s record, which request must designate the portions of the proceedings and the exhibits
to be included. See TEX. R. APP. P. 34.6(b)(1). On December 1, 2015, we received a copy of the
order we mailed to appellant by return mail, indicating appellant had been released from the
Bexar County Adult Detention Center. We then mailed a copy of the order to appellant’s
address on file on December 4, 2015. As of this date, appellant has not responded.

        It is therefore ORDERED that appellant provide written proof to this court on or before
December 23, 2015 that the appellant has requested the court reporter to prepare the reporter’s
record, which request must designate the portions of the proceedings and the exhibits to be
included. See TEX. R. APP. P. 34.6(b)(1). The reporter’s record must be filed no later than ten
days after the date appellant’s written proof is filed with this court. If appellant fails to respond
within the time provided, appellant’s brief will be due January 15, 2016 and this court will only
consider those issues or points raised in appellant’s brief that do not require a reporter’s record
for a decision.
        The clerk of this court is ordered to serve a copy of this order on all counsel, the district
clerk, and the court reporter.


                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of December, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court